tiFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS

                             AUSTIN




 Honorable A. M. Pribble
 County Attorney
 Kills County
 Goldthwaite, Texas
 Rear Sir:




          We
we quote, in
             " 'Under Set


                                          of the County
                                         erviosr of musio




                          Vernon's Annotated Givil Statutes,
was enacte               e Forty-seventh Legislature, regular
                             Section 1 thereof fixes the sal-
aries of th             oeriutendencs, provides for the making
of an annua             'provides ior~the appointments of as-
sistants to the county superintendent. Section 2 of Article
2700.1 reads as follows:
  Honorable A. LL Pribble, page #2



            "The County Superintendent of Public In-
       struction may, with the approval of the County
       Board OS Education, employ one ormore school
       supervisors to assist in planning, outlining,
      and supervising the work of the Public Free
      Schools in.the oounty which is under the super-
      vision of,the County Superintendent of Publio
      Instruction. Said supervisor or supervisors
      shall et all times work under the supervision
      and direction of the County Superintendent of     i
      Publio Instruction, as other assistants are
      r.quired to do, and must have evidence of pro,-
      ficienoy in rural shoool supervision and must
     be the holder of at least a Bachelor o,fScience De-
     gree or higher,, Suoh supervisor nor supervisors                I
     may reoeive-a salary of not to exoeed ,TwoThousand
     Dollars ($2,000) ,per'an&m, to be paid out,of
     the same funds and in the same manner as that.of
     the County~'Superintendentof Public Instruction
     and,other,a,ssi,stants.v-
           At the,outsetti sre confronted with'the~question
whether Artiole'~~2700~1is applioable~to~~exoffici&+superin-
tendents* If.;$t,~is','
                      we"think that,a ~musio supervisor ~coulU
be employed under theprovisions of~Seotion.2.above quoted,
for such provisions do not speoify.or limit.the type of snper-
visor other tha,nto ,state,thathe will assist ia,planning,
outlining, and,supervising the oounty'sohools;, We-believe
that if the county ,sueerint~endent
                                  and countyboard, in ,the
exeroise'of their,~di.sore~op,.,;ld$termine
                                         that's musio super-
                           be -employedunder Seetion 2.
visor is needed, ~one.:could
         .However,,,iemust first determine whether Artiole
2700.1 is applioable to.ex officio superintendents,
          Article 26&j .vernon's Annotated ~ivi.lStatutes,
provides for theoffiqe of oountg'superintendent in,all
oounties of ~300Q:,or
                    more scholastics, 'andinqounties of a        *
less number upona vote ~of the qualified ,elaotors.'
                                                 .~
      Honorable A. ld.Pribble, page #3



 r              Artiole 2701, Vernon's Annotated Civil Statutes,
      provides as follows:
                  *In each county having no school superin-
             tendent, the oo*untyjudge shall be ex offioio
            county superintendent and shall perform all the
            duties required of the county superintendent in
            this chaoter. He shall give bond in the sum of
            Cne Thousand Dollars ($l,OOO), payable to and to
            be approved by the County Board of School Trus-
           tees of the -respectivecounties and conditioned
           for the faithful performance of his duties. The
           salary of the ex~'officioSuperintendents of Public     _
           Instruction in all counties in Texas shall be,
          from and after September 1, 1936, Apaidfrom the
          State and County Available School Fund. (As amend-
          ed Acts 1935 ,44t,h Leg., 2nd. C. S., p. 1732, oh.
          447, Sec. l.jw
               Article 3888, Vernon's knnotated Civil Statutes,
     reads as follows:
               *In a~county where the County Judge aots as
          superintendent of pubMio.instruotion, he shall
         receive for such services such salary not to
         emaeed,Nine Hundred Dollars ($900) a year as the
        County Board.of Sahool Trustees of the respeot-
         ive countiesmay provide, The amount shall beg
        paid.inthe manner specified in Chapter 4%, Acts.
        of'the'r'qrty-first, Le islature
        Session (Art,*:27&%l-ly,.and in'G!~$%$l?cts
        of the Fort .-se&&d Legislature;Regular S&ion
        (Art. 2827a~7,.',(Asamended Acts~l935, 44th Leg.,
        2nd. C. S., p. 1732, ch. 447, Sec. 2.)"
          We see.that the County Judge -- ex officio super-
intendent is charged with the performanceof~the.same duties
as any other county superintendent; his salary for the per-
formance of these duties is payable from the Available School
Fund.                   .~
                    ,^.




 .Honorable A: M.'Pribble, page #4



            As a general rule it may be that, beoause of the
  small'number of soholaatios in his oounty, the County Sudge--
  ex orficio superintendent does not have to spend a great.
  amount or time in the performance of school duties. But i;:
  it is certainly conceivable that in some instances he may
  not have time to disoharge his duties properly. Likewise,
  the s~choolsin his county may require a certain trainingor
  supervision in order to supply something needed.
            Obviously, Article 2700.1 is Xmited to,,eleotivs
  county superintendents, as suoh, when it fixes their sa&-
 ries. However, that part of the Act (Section 2) providing
for the employment of superv.isorsis not so limited, ana we
 do not feel that we oould read such a limitation fnto the Act.
            You ace, therefore, advised thatthe~ County Judge-
  ex officio school superintendent may, With ~the approval of
 the county board, employ a supervisor of~musio under Section
 2 of Article 2700.k, proviaea; of course, such spp,ervisor
 possesses the qualifications ~set out in said article. Hi,s
 salary is to be paid snout of the same funds and in the same.    ,~
manner" as that of the county superintendent.

                                       Very truly yours
                              ATTORNEY GENE&,        OF TEXAS
                              By-55

                                      /s/    George Yl. Sparks
                                                    Asei~qtant
Gws-e
APPRO'@D SEP 23,~~&942                      This opinion oonsi-
Gerald C. kiann                             dered and approved
Attorney General of Texas                   in limited confer-
                                            enoe.